(FORRESTER LOGO) [b84115b8411502.gif]
December 23, 2010
Ms. Julie Meringer
48 Hurd Road
Belmont, MA 02478
Dear Julie:
This letter acknowledges your separation from employment with Forrester
Research, Inc. (“Forrester” or the “Company”), and sets forth Forrester’s
agreement with you concerning this separation and the terms of your severance
package.
You have agreed to resign from your position as Managing Director — IT Client
Group and as an officer of Forrester effective December 3, 2010. Your separation
from employment with Forrester shall be effective as of January 3, 2011 (the
“Separation Date”).
On the Separation Date, Forrester will pay you an amount equal to any earned but
previously unpaid base pay through such date, and payment for accrued but unused
vacation, reduced by all appropriate withholdings. Such payments are not
contingent upon your execution of this letter agreement.
In addition, subject to your eligibility to elect continuing group health and
dental insurance coverage in accordance with the federal law known as COBRA,
your participation in all employee benefit plans and programs provided by
Forrester shall terminate effective January 3, 2011, in accordance with the
terms of such plans and programs.
This letter does not alter the terms of any Company stock option plans (such as
the Company’s 1996 Equity Incentive Plan or 2006 Equity Incentive Plan), or the
terms of any previously awarded grants under such plans.
Further, in consideration of your fulfillment of your obligations set forth
herein, and without admission of any wrongdoing or liability on the part of
Forrester, you and Forrester agree as follows:
Headquarters: Forrester Research, Inc. 6 400 Technology Square, Cambridge, MA
02139 USA 6 +1 617/613-6000 6 Fax: +1 617/613-5000
www.forrester.com

 



--------------------------------------------------------------------------------



 



1.   Subject to your execution and non-revocation of this letter agreement, as
well as your continuing fulfillment of all of your obligations hereunder,
Forrester will provide you with the following:

(a) Forrester will pay you severance compensation equal to twenty-four (24) pay
periods of your current base pay ($252,000.00 annually, or $10,500.00 per
semi-monthly pay period), less all applicable withholdings, in accordance with
Forrester’s regular semi-monthly payroll practices. These payments will begin as
soon as administratively possible following the expiration of the revocation
period set forth in paragraph 9, below.
(b) Forrester will pay to you an amount equal to twenty-four (24) pay periods of
the Company’s portion of your medical and dental benefits (an aggregate of
$17,249.88, or $718.75 per semi-monthly pay period), less any applicable
withholdings, in accordance with Forrester’s regular semi-monthly payroll
practices. These payments will begin as soon as administratively possible
following the expiration of the revocation period set forth in paragraph 9,
below.
(c) On or before March 15, 2011, Forrester will pay to you, in accordance with
its normal payroll practices and less applicable withholdings, your 2010
executive incentive bonus payment, the specific amount of which will be
determined by Forrester’s assessment of your achievement of your previously set
2010 goals and is subject to approval by the Company’s Board of Directors.
(d) You will be eligible to receive executive level outplacement services, up to
a maximum amount of $30,000.00, through an entity of your choosing, subject to
Forrester’s approval, which approval shall not be unreasonably withheld. The
invoices for such services shall be sent directly to my attention at Forrester
for payment.
(e) You may keep the company-issued laptop that was provided to you during the
course of your employment with Forrester.

2.   You acknowledge that you have returned to Forrester all telephone cards,
credit cards, building cards, keys, work papers, files and other documentation,
and other equipment (exclusive of the company-issued laptop computer which you
may keep), computer files and diskettes, and all other Forrester records and
property, without retaining any copies or derivations thereof.   3.   You have
agreed to submit for reimbursement purposes all business expense reports and any
necessary supporting documentation to Forrester by December 31, 2010. The
severance pay set forth in paragraph 1(a) above will take into account a proper
reconciliation of amounts due to you from Forrester and/or amounts due to
Forrester from you. These reconciliation adjustments may include, but are not
limited to, outstanding travel advances or expenses, overdue American Express
bills, unreturned Company-owned equipment, and outstanding

2



--------------------------------------------------------------------------------



 



    expense reports. For the avoidance of doubt, in the event these obligations
to Forrester have not been previously satisfied, Forrester will offset them
against any severance compensation payable hereunder.   4.   The Company affirms
its prior agreement to defend and indemnify you relative to any tax liability
relating to your expatriate assignment in London, England from 2000 — 2002;
provided, however, that the Company will have no responsibility to so indemnify
you if it is determined that such tax liability was a result of your intentional
misconduct, your improper reporting, or your undue delay in providing necessary
documents to the Company or its tax advisors. You agree to promptly notify the
Company in the event you are served with a levy, audit notice, summons, subpoena
or other legal process regarding any potential tax liability for this time
period.   5.   In consideration of the undertakings described herein, including
the severance compensation which Forrester has agreed to pay you hereunder, and
to which you would not otherwise be entitled, you, on behalf of yourself and
your representatives, assigns, executors, administrators, and heirs, hereby
completely release and forever discharge Forrester Research, Inc. and its
subsidiaries, and all of their respective shareholders, officers, and all other
representatives, agents, directors, employees, employee benefit plans,
successors, and assigns, both individually and in their official capacities,
from all claims, rights, demands, actions, obligations, and causes of action, of
every kind, nature, and character, known or unknown, which you now have, may now
have, or have ever had, against them arising from or in any way connected with
your employment relationship with Forrester Research, Inc., any actions during
the relationship, and/or the termination of such relationship. This release
extends to, without limitation, “wrongful discharge” claims; all claims relating
to any contracts of employment, express or implied; any claims related to
defamation, privacy, misrepresentation, or breach of the covenant of good faith
and fair dealing, express or implied, and tort claims of every nature; any
claims under municipal, state, or federal statutes or ordinances; claimed
violations of fair employment practices, anti-discrimination, or civil rights
laws (including but not limited to all claims under Title VII of the Civil
Rights Act of 1964, and any claims of discrimination on the basis of race, sex,
pregnancy, age, religion, national origin, sexual orientation or sexual
preference, handicap, disability, veteran status or any other protected
classification; claims under the Age Discrimination in Employment Act, as
amended; claims under the Family and Medical Leave Act, as amended, or any other
federal or state law concerning leaves of absence; claims under the Americans
With Disabilities Act, as amended, and any other laws and regulations relating
to employment discrimination); claims under the Worker Adjustment and Retraining
Notification (“WARN”) Act; claims under the Employee Retirement Income Security
Act (other than claims against an employee benefit plan seeking payment of a
vested benefit under the terms of that plan); claims for wages, bonuses,
incentive compensation, stock payments, stock options, any form of equity
participation, or any other compensation or benefits;

3



--------------------------------------------------------------------------------



 



    and claims for compensatory or punitive damages or attorney’s fees. This
release does not apply to any vested stock options nor does it alter the terms
of any stock option plans or previously awarded grants under such plans.   6.  
You agree that the terms of this letter agreement are confidential. All
information relating to the subject matter of this agreement, including the
terms and amounts set forth herein, have been and will be held confidential by
you and not publicized or disclosed to any person (other than an immediate
family member, legal counsel, or financial advisor, provided that any such
individual to whom permissible disclosure is made agrees to be bound by these
confidentiality obligations), business entity, or government agency (except as
mandated by state or federal law). You also agree that you have not and will not
disparage Forrester or any of those connected with it. You represent that, as of
the date of this letter agreement, you have not breached the Employee
Confidentiality, Proprietary Rights and Noncompetition Agreement you entered
into with Forrester, and you further agree to abide by such Agreement going
forward. Any breach of this letter agreement or the Employee Confidentiality,
Proprietary Rights and Noncompetition Agreement will be grounds for immediate
termination and/or disgorgement of any of the pay and benefits provided to you
hereunder.   7.   Massachusetts law shall govern the validity and interpretation
of this agreement.   8.   Any term or provision of this letter agreement that is
determined to be invalid or unenforceable by any court of competent jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity
or unenforceability without rendering invalid or unenforceable the remaining
terms and provisions of this letter agreement or affecting the validity or
enforceability of any of the terms or provisions of this letter agreement in any
other jurisdiction; and any such invalid or unenforceable provision shall be
modified by such court so that it is enforceable to the greatest extent
permitted by applicable law.   9.   This letter agreement constitutes the entire
understanding of the parties with respect to your employment, its termination,
and all related matters, excepting only the Employee Confidentiality,
Proprietary Rights and Noncompetition Agreement that will remain in full force
and effect according to its terms. You and Forrester expressly warrant that each
has read and fully understands this agreement; that Forrester has advised you to
consult with an attorney before signing this agreement, and that you have had
the opportunity to consult with legal counsel of your own choosing and to have
the terms of this agreement fully explained to you; that you are not executing
this agreement in reliance on any promises, representations, or inducements
other than those contained herein; and that you are executing this agreement
knowingly and voluntarily, and free of any duress or coercion. You may take up
to twenty-one (21) days from the date of your receipt of this letter agreement
to decide to sign and return this agreement to Forrester, provided that you may
not sign this letter agreement until the day following the Separation Date. The
offer contained in this letter agreement will

4



--------------------------------------------------------------------------------



 



    automatically become null and void if Forrester does not receive your signed
acceptance in this twenty-one (21) day time frame. Additionally, for a period of
seven (7) days after you sign this agreement, you may revoke your acceptance of
this agreement by delivery of written notice to Gail S. Mann, Chief Legal
Officer, Forrester Research, Inc., 400 Technology Square, Cambridge, MA 02139.
This agreement will not take effect until that revocation period has expired,
and provided you have not timely revoked your acceptance of this agreement.  
10.   This letter agreement, and the rights and obligations of the Company and
you hereunder, shall inure to the benefit of and shall be binding upon, you and
your heirs and representatives.

If you wish to accept this agreement, please sign the enclosed copy of this
letter agreement no earlier than the day following the Separation Date and
within twenty-one (21) days of your receipt of this letter agreement, and return
it to me. Please call me if you have any questions regarding the information set
forth in this letter agreement.
Very truly yours,

     
/s/ Elizabeth Lemons
 
Elizabeth Lemons
Chief People Officer
   

Accepted and Agreed:

     
/s/ Julie Meringer
 
Julie Meringer
   

January 4, 2011

5